Citation Nr: 0632417	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-43 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits for the birth defect spina bifida for 
the appellant, claimed to be the result of her father's 
exposure to Agent Orange during service.


WITNESSES AT HEARING ON APPEAL

 The appellant, her husband, and her father


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran upon whose service this claim is based had active 
military service from August 1967 to June 1975.  The 
appellant in this matter is the veteran's biological child, 
for whom benefits are sought.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

According to the applicable law and regulations, VA shall pay 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran.  38 
U.S.C.A. § 1805(a) (West 2002); 38 C.F.R. § 3.814(a) (2005).  
"Spina bifida" includes all forms and manifestations of 
spina bifida except spina bifida occulta (38 U.S.C.A. § 1802; 
38 C.F.R. § 3.814(c)(3)), and is the only birth defect which 
warrants the award of monetary benefits based on the 
herbicide exposure of a male veteran.

In an August 2004 letter the appellant's private physician 
indicated that she had been diagnosed with Chiari I 
Malformation, considered a neural tube defect development 
abnormality closely related to the neural tube defect of 
spinal bifida.  

In a subsequent letter dated in March 2006, the private 
physician indicated the current diagnoses were spina bifida 
and Chiari Malformation, which, he opined, "are related."  
The appellant had also been diagnosed with syringomyelia, 
cervical instability, and Ehlers Danlos syndrome.

In VAOPGCPREC 5-99, VA's General Counsel held that 38 
U.S.C.A. § 1802, in chapter 18 of title 38, United States 
Code, applies to all forms of spina bifida other than spina 
bifida occulta, and that for purposes of that chapter the 
term "spina bifida" refers to a defective closure of the 
bony encasement of the spinal cord but does not include other 
neural tube defects such as encephalocele and anencephaly.  
However, 38 U.S.C.A. § 1802 states only that the provisions 
pertaining to "spina bifida" benefits apply to all forms 
and manifestations of spina bifida except spina bifida 
occulta (emphasis added).  The Court has found that 
VAOPGCPREC 5-99 is not necessarily binding on VA adjudicators 
in addressing this issue.  See Jones v. Principi, 16 Vet. 
App. 219 (2002) (holding that the VA Office of General 
Counsel failed in VAOPGCPREC 5-99 to address what the broader 
term "forms and manifestations of spina bifida" 
encompasses, and that the Board erred in relying solely upon 
the definition of spina bifida set forth in the General 
Counsel opinion).  Here, from the medical opinions in the 
claims file, it may not be conclusively determined whether or 
not the appellant has a "form" or "manifestation" of spina 
bifida, and a medical opinion in this matter is indicated.  
Notably, the appellant has not been afforded a VA 
examination.  See also 38 C.F.R. § 3.814(d)(3) (2005).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the claims folder contains 
all records of the appellant's treatment 
since May 2005.  The RO should take 
appropriate steps to obtain all records 
identified as relevant to the claim on 
appeal.

2.  Arrange for the appellant to be examined 
by an appropriate physician to determine 
whether it is at least as likely as not that 
she has a form or manifestation of spina 
bifida (other than spina bifida occulta).  
The claims folder must be made available to 
any examiner for review in conjunction with 
examination.  The examiner(s) should elicit 
from the appellant a detailed history 
regarding the onset and progression of 
relevant symptoms and thoroughly review the 
clinical findings of Chiari I Malformation, 
syringomyelia, cervical instability, and 
Ehlers Danlos syndrome.  All indicated tests 
and studies (such as MRI examination) are to 
be performed, and the examiner should review 
the results of any testing prior to 
completing the report.  All findings should 
be reported in detail.  Complete diagnoses 
should be provided.

a.  Advise the examiner that VA is 
authorized to pay benefits to children 
of Vietnam veterans for all forms and 
manifestations of spina bifida except 
spina bifida occulta.  The examiners 
should specifically address whether (1) 
it is more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not 
(i.e., a 50-50 probability), or 
unlikely (i.e., a probability of less 
than 50 percent) that any of the 
appellant's clinical findings are forms 
or manifestations of spina bifida, as 
opposed to spina bifida occulta.  If 
so, (2) identify each clinical 
finding(s) that is a form or 
manifestation of spina bifida.

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

c.  Any opinion provided should include 
discussion of specific evidence of 
record, particularly the medical 
opinions from the appellant's private 
physician dated in August 2004 and 
March 2006.  The basis for the 
conclusions reached should be stated in 
full, and any opinion contrary to those 
already of record should be reconciled, 
to the extent possible.  If the 
appellant does not currently have 
clinical findings which could be 
regarded as a form or manifestation of 
spina bifida, as opposed to spina 
bifida occulta, the examiner should 
specifically so indicate.

d.  If it cannot be determined whether 
the appellant has a form or 
manifestation of spina bifida, as 
opposed to spina bifida occulta, on a 
medical or scientific basis and without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim by evaluating all 
evidence obtained after the last 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on appeal 
remains denied, the RO should furnish the 
appellant an appropriate SSOC containing 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue currently 
on appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


